 


110 HR 2449 IH: Achievement Through Technology and Innovation Act of 2007
U.S. House of Representatives
2007-05-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
110th CONGRESS 1st Session 
H. R. 2449 
IN THE HOUSE OF REPRESENTATIVES 
 
May 23, 2007 
Ms. Roybal-Allard (for herself, Mr. Hinojosa, Mrs. Biggert, and Mr. Kind) introduced the following bill; which was referred to the Committee on Education and Labor 
 
A BILL 
To reauthorize part D of title II of the Elementary and Secondary Education Act of 1965. 
 
 
1.Short titleThis Act may be cited as the Achievement Through Technology and Innovation Act of 2007. 
2.Enhancing Education Through TechnologyPart D of title II of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6751 et seq.) is amended to read as follows: 
 
DEnhancing Education Through Technology 
2401.Findings, purposes, and goals 
(a)FindingsThe Congress makes the following findings: 
(1)Learning technologies are critical in our schools to meet the goals of the No Child Left Behind Act of 2001 of raising student achievement, closing the achievement gap and ensuring high quality teaching, and to ensure that our Nation’s students are prepared to compete in the 21st Century knowledge-based global economy. 
(2)A 2007 Department of Education random control study found that students using selected reading and math software achieved at least as well as those in the control classrooms using other methods and curriculum, students were more likely to engage in individual practice and teachers were more likely to facilitate student learning rather than lecture, and nearly all teachers indicated that they would want to use the technology again. These findings came in only the first year of implementation, with less than recommended time using the software, and with half of teachers indicating their need for more related professional development. 
(3)Increased professional development opportunities are needed if teachers are to be highly qualified and effective in a 21st century classroom with today’s digital native students, including in the use of learning technologies to deliver innovative instruction and curriculum and to use data to inform instruction. 
(4)Scientifically based research, conducted with Federal funding, demonstrates that systemic reform initiatives centered around technology have shown great promise in improving teaching and learning, including the following: 
(A)In Utah, Missouri, and Maine, the eMINTS program provides schools and teachers with educational technology tools, curriculum, and over 200 hours of professional development to change how teachers teach and students learn. In classrooms in the same school (one with eMINTS and one without), the student achievement of students in the eMINTS classroom was repeatedly over 10 percent higher than the control classroom. 
(B)In West Virginia, students receiving access to on-line foreign language courses performed at least as well as those in face-to-face versions of the classes, providing comparable high quality instruction for those in rural areas who otherwise would not have access to such courses. 
(C)In Michigan’s Freedom to Learn technology program, 8th grade math achievement increased from 31 percent in 2004 to 63 percent in 2005 in one middle school, and science achievement increased from 68 percent of students proficient in 2003 to 80 percent in 2004. 
(D)In Texas, the Technology Immersion Pilot, implemented in middle schools, demonstrated that discipline referrals went down by over ½ with the changes in teaching and learning; while in one school, 6th grade standardized math scores increased by 5 percent, 7th grade by 42 percent, and 8th grade by 24 percent. 
(E)In Iowa, after connecting teachers with sustainable professional development and technology-based curriculum interventions, student scores increased by 14 points in 8th grade math, 16 points in 4th grade math, and 13 points in 4th grade reading compared with control groups. 
(5)Technology and e-learning in our schools are necessary to meet our science, technology, engineering and mathematics education needs and provide students with 21st century skills, including technology literacy, information literacy, communication, problem solving, and the ability for self-directed lifelong learning. 
(6)A 2003 Department of Commerce report credits United States industry’s investments in information technology between 1989–2001 with producing positive and probably lasting changes in the Nation’s economic potential, but finds education in the United States last in intensity of information technology of 55 industry sectors. 
(7)Many schools in the United States lack the resources necessary for the 21st century classroom and to meet the needs and expectations of today’s digital native students, including software, digital content, broadband and other technologies. 
(8)According to the Department of Education’s National Educational Technology Trends Study (NETTS 2007), insufficient or outdated technology presented a substantial barrier to technology use for teaching and learning for more than 40 percent of students, while lack of support specialists was a barrier to technology use for more than 50 percent of students. 
(9)Federal leadership and investment is needed to serve as a catalyst for State and local education initiatives aimed at school innovation and improved student achievement through leveraging educational technologies. According to the Department of Education’s National Educational Technology Trends Study (NETTS 2007), because funds generated locally through bonds or taxes frequently have legal restrictions requiring them to be spent on hardware and connectivity purchases only, Federal and State funds supporting the use of technology resources fill a critical gap. 
(b)PurposesThe purposes of this part are the following: 
(1)To ensure that through technology every student has access to individualized, rigorous, and relevant learning to meet the goals of the No Child Left Behind Act of 2001 and to prepare all students and the United States for the 21st century. 
(2)To evaluate, build upon and increase the use of research-based and innovative systemic school reforms that center on the use of technology and lead to school improvement and increase student achievement. 
(3)To increase on-going, meaningful professional development around technology that leads to changes in teaching and curriculum, and which improves student achievement, including but not limited to core curricular subjects, and student technology literacy. 
(c)GoalsThe goals of this part are the following: 
(1)To improve student academic achievement on State academic standards through the use of professional development, research-based and innovative systemic school reforms, and other technology uses and applications. 
(2)To improve teacher professional development to ensure every teacher and administrator is technologically literate, including possessing the knowledge and skills to use technology across the curriculum, to use technology and curriculum redesign as key components of changing teaching and learning and improving student achievement, to use technology for data analysis to enable individualized instruction, and to use technology to improve student technology literacy. 
(3)To ensure that every student is technologically literate by graduation, regardless of the student’s race, ethnicity, gender, family income, geographic location, or disability. 
(4)To improve student engagement, opportunity, attendance, graduation rates, and technology access through enhanced or redesigned curriculum or instruction. 
(5)To more effectively use data to inform instruction, address individualized student needs, and support school decision making. 
(6)To improve the efficiency and productivity of the classroom and school enterprise toward the ultimate purposes of improving student achievement. 
2402.DefinitionIn this part, the term student technology literacy means student knowledge and skills in using contemporary information, communication and learning technologies in a manner necessary for successful life-long learning and citizenship in the knowledge-based, digital, and global 21st century, which includes the abilities to effectively communicate and collaborate; to analyze and solve problems; to access, evaluate, manage and create information and otherwise gain information literacy; and to do so in a safe and ethical manner. 
2403.Authorization of appropriations 
(a)In generalThere are authorized to be appropriated to carry out this part, $1,000,000,000 for fiscal year 2008, and such sums as may be necessary for each of the 5 succeeding fiscal years. 
(b)Allocation of funds between State and local and national initiativesAllocation of funds between State and local and national initiatives-the amount of funds made available under subsection (a) for a fiscal year shall be allocated so that— 
(1)the lesser of 3 percent or $10,000,000 is made available to carry out subpart 2, including not more than $2,000,000 annually to carry out section 2421(a); and 
(2)the remainder of funds is made available to carry out subpart 1. 
(c)Limitation 
(1)Of the amount of funds made available to a local educational agency under this part for a fiscal year, not more than 5 percent may be used by the recipient for administrative costs or technical assistance, of which not more than 60 percent may be used by the recipient for administrative costs. 
(2)Of the amount of funds made available to a State local educational agency under section 2412(a)(1) for administrative costs and technical assistance, nor more than 60 percent may be used by the recipient for administrative costs. 
(3)The funds made available to carry-out activities under section 2421(a) shall be used solely to develop the National Education Technology Plan and not transferred or otherwise used for any other purpose. 
1State and local grants 
2411.Allotment and reallotment 
(a)Reservations and allotmentFrom the amount made available to carry out this part under section 2403(b)(2) for a fiscal year— 
(1)the Secretary shall reserve— 
(A)three-fourths of 1 percent for the Secretary of the Interior for programs under this subpart for schools operated or funded by the Bureau of Indian Affairs; 
(B)one-half of 1 percent to provide assistance under this subpart to the outlying areas; and 
(2)from the remainder of such amount and subject to subsection (b), the Secretary shall make grants by allotting to each eligible State educational agency under this subpart an amount that bears the same relationship to such remainder for such year as the amount received under part A of title I for such year by such State educational agency bears to the amount received under such part for such year by all State educational agencies. 
(b)Minimum allotmentThe amount of any State educational agency’s allotment under subsection (a)(2) for any fiscal year may not be less than one-half of 1 percent of the amount made available for allotments to States under this part for such year. 
(c)Reallotment of unused fundsIf any State educational agency does not apply for an allotment under this subpart for a fiscal year, or does not use its entire allotment under this subpart for that fiscal year, the Secretary shall reallot the amount of the State educational agency’s allotment, or the unused portion of the allotment, to the remaining State educational agencies that use their entire allotments under this subpart in accordance with this section. 
(d)State educational agency definedIn this section, the term State educational agency does not include an agency of an outlying area or the Bureau of Indian Affairs. 
2412.Use of allotment by State 
(a)In generalOf the amount provided to a State educational agency from the agency’s allotment under section 2411(a)(2) for a fiscal year— 
(1)the State educational agency may use the greater of $100,000 or 5 percent to carry out activities under section 2414(a); 
(2)the State educational agency may use the greater of $50,000 or 2.5 percent to carry out activities under section 2414(b); and 
(3)the State educational agency shall distribute the remainder as follows: 
(A)60 percent shall be used to award subgrants to local educational agencies for improving teaching and learning through technology pursuant to section 2415(c) by allocating to each eligible local educational agency that has submitted an application to the State educational agency under such section, for the activities described in section 2416(b), an amount that bears the same relationship to 50 percent of the remainder for such year as the amount received under part A of title I for such year by such local educational agency bears to the amount received under such part for such year by all local educational agencies within the State. 
(B)40 percent shall be used to award systemic school reform through technology integration subgrants pursuant to section 2416(a), through a State-determined competitive process, to eligible local educational agencies that have submitted applications to the State educational agency under section 2415(b). 
(b)Sufficient amounts 
(1)Special ruleIn awarding subgrants under subsection (a)(3)(B), the State educational agency shall— 
(A)ensure grants are of sufficient size and scope to be effective, consistent with the purposes of this part; 
(B)ensure grants are of sufficient duration to be effective, consistent with the purposes of this part, including by awarding grants that will run for at least 2 years and may be renewed for up to a total of five years; 
(C)give preference in the awarding of grants to eligible local educational agencies that include schools in need of improvement as identified under section 1116, including those with high populations of students with limited English proficiency or students with disabilities; and 
(D)ensure an equitable distribution of assistance under this subpart among urban and rural areas of the State, according to the demonstrated need of those local educational agencies serving the areas. 
(2)Minimum allotmentThe amount of any local educational agency’s allotment under subsection (a)(3)(A) for any fiscal year may not be less than $3,000. 
(c)Reallotment of unused fundsIf any local educational agency does not apply for an allotment under this subpart for a fiscal year, or does not use its entire allotment under this subpart for that fiscal year, the State shall reallot the amount of the local educational agency’s allotment, or the unused portion of the allotment, to the remaining local educational agencies that use their entire allotments under this subpart in accordance with this section. 
2413.State applications 
(a)In generalTo be eligible to receive a grant under this subpart, a State educational agency shall submit to the Secretary, at such time and in such manner as the Secretary may specify, an application containing the contents described in subsection (b) and such other information as the Secretary may reasonably require. 
(b)ContentsEach State application submitted under subsection (a) shall include each of the following: 
(1)A description of how the State will support local grant recipients in meeting, and help improve their capacity to meet, the purposes, goals, and requirements of this part, including through technical assistance. 
(2)A description of the State’s long-term goals and strategies for improving student academic achievement, including core curricular areas and technology literacy, through the effective use of technology in classrooms and schools throughout the State. 
(3)A description of the priority areas on which the State will focus its guidance, technical assistance, and other local support under this part, as identified by the State from among the core content areas, grade levels, and student subgroup populations that may be causing the most number of local educational agencies in the State to not make adequate yearly progress (as described in section 1111). 
(4)A description of how the State will support local grant recipients in implementing, and help improve their capacity to implement, professional development programs pursuant to section 2416(b)(1)(A). 
(5)A description of how the State will ensure that teachers, paraprofessionals, library and media personnel, and administrators in the State are technologically literate. 
(6)A description of the process, activities, and performance measures that the State educational agency will use to evaluate the impact and effectiveness of activities funded under this part as required under section 2414(b). 
(7)Identification of the State challenging academic content standards and challenging student academic achievement standards that the State will use to ensure that each student is technology literate by the end of the 8th grade (consistent with the definition of student technology literacy in section 2402), and a description of how the State will assess student performance in gaining technology literacy, except that— 
(A)such assessment shall be used only to track student technology literacy and not for purposes of determining adequate yearly progress under section 1111; and 
(B)nothing in this part shall be construed as requiring a State to develop a separate test to measure student technology literacy, as assessment may be embedded in other State tests or performance-based assessments portfolios, or made through other valid and reliable means. 
(8)An assurance that financial assistance provided under this subpart will supplement, and not supplant, State and local funds. 
(9)A description of how the State educational agency will, in providing technical and other assistance to local educational agencies, give priority to those identified by the State in the highest need of assistance, including those with the highest percentage or number of students from families with incomes below the poverty line, students not achieving at the State proficiency level with student populations identified under section 2412(b)(1)(C), or schools identified as in need of improvement under section 1116. 
(10)A description of how the State educational agency will ensure that each subgrant awarded under section 2412(a) is of sufficient size, scope, and duration to be effective as required under section 2412(b), and that such subgrants are appropriately targeted and equitably distributed as required under section 2412(b) to carry out the purposes of this part effectively. 
(11)A description of how the State educational agency consulted with local educational agencies in the development of the State application. 
2414.State activities 
(a)In generalFrom funds made available under section 2412(a)(1), a State educational agency— 
(1)shall— 
(A)identify the State challenging academic content standards and challenging student academic achievement standards that the State will use to ensure that each student is technology literate by the end of the 8th grade (consistent with the definition of student technology literacy in section 2402); 
(B)assess at least once by the end of the 8th grade student performance in gaining technology literacy consistent with subparagraph (A), including through embedding such assessment items in other State tests, performance-based assessment portfolios, or through other means, except that— 
(i)such assessments shall be used only to track student technology literacy and not for purposes of determining adequate yearly progress under section 1111; and 
(ii)nothing in this part shall be construed as requiring a State to develop a separate test to measure student technology literacy; 
(C)provide guidance, technical assistance and other support in the priority areas identified by the State pursuant to section 2413(b)(3) to local educational agencies receiving grants of under $10,000 under section 2412(a)(3)(A), with a priority given to those in highest need of assistance pursuant to section 2413(b)(9); 
(D)provide technical assistance to local educational agencies (with a priority given to those identified by the State as being the most in need of assistance, including those with the highest percentage or number of students from families with incomes below the poverty line, students not achieving at the State proficiency level, with student populations identified under section 2412(b)(1)(C) and schools identified as in need of improvement under section 1116) in— 
(i)submitting applications for funding under this part; 
(ii)carrying out activities authorized under section 2416, including implementation of systemic school reforms as described in section 2415(b); and 
(iii)developing local educational technology plans and integrating such plans with their plans for improving student achievement under sections 1111 and 1112 and, if applicable, section 1116; and 
(E)provide guidance, technical assistance, and other support to local educational agencies on their plans to update computers and servers, including the types of functionalities that elementary and secondary schools should seek in purchasing new computers and servers and the amount of time that schools should use computers and servers before replacing them; and 
(2)may carry out the following activities: 
(A)State leadership activities and technical assistance that assist recipients of funds under this part in achieving the purposes and goals of this part. 
(B)Assisting recipients of funds under this part in the development and utilization of research-based or innovative strategies for the delivery of specialized or rigorous academic courses and curricula through the use of technology, including distance learning technologies. 
(C)Assisting recipients of funds under this subpart in providing sustained and intensive, high-quality professional development pursuant to section 2416(b)(1)(A), including through assistance in a review of relevant research. 
(b)EvaluationFrom funds made available under section 2412(a)(2), a State educational agency shall carry out one or more of the following activities: 
(1)Conducting scientifically-based or other rigorous research to evaluate the impact of one or more programs or activities authorized under this part in meeting the purposes and goals of this part. 
(2)Providing technical assistance to eligible local educational agencies in carrying out evaluation research activities as required under section 2416(a)(1). 
(3)Creating one or more evaluation research protocols, designs, performance measurement systems or other tools to assist eligible local educational agencies in carrying out evaluation activities as required under section 2416(a)(1). 
(4)Collecting and disseminating the findings of the evaluation research carried out by eligible local educational agencies under section 2416(a)(1). 
2415.Local applications 
(a)In generalTo be eligible to receive a subgrant from a State educational agency under this subpart, a local educational agency, or consortium of local educational agencies, shall submit to the State educational agency an application containing a new or updated local long-range strategic educational technology plan, and such other information as the State educational agency may reasonably require, at such time and in such manner as the State educational agency may require, which shall include each of the following: 
(1)A description of how the applicant will align and coordinate its use of funds under this part to the district technology plan, to the district plans and activities for improving student achievement, including under sections 1111, 1112, and if applicable, section 1116, and to funds available from other Federal, State and local sources. 
(2)An assurance that financial assistance provided under this subpart will supplement, and not supplant other existing funds. 
(3)A description of plans to regularly replace computers and servers that lack the functional capabilities to process new online applications and services, including video conferencing, video streaming, virtual simulations, and distance learning courses. 
(4)Such other information as the State educational agency may reasonably require. 
(b)Competitive grants for systemic school reform through technology integrationIn addition to components included in subsection (a), eligible local educational agencies or consortiums of local educational agencies submitting application for a grant under section 2412(a)(3)(B) shall submit to the State educational agency an application containing the following: 
(1)A description of how the applicant will use grant funds to implement systemic school reform, which is a comprehensive set of programs, practices, and technologies that collectively lead to school or agency change and improvement, including in the use of technology, and in improved student achievement and that incorporate all of the following elements: 
(A)Reform or redesign of curriculum, instruction, assessment, use of data, or other school or classroom practices through the use of technology, including to increase student learning opportunity, technology literacy, access, and engagement. 
(B)Improve educator quality, knowledge, and skills through on-going, sustainable, timely, and contextual professional development pursuant to section 2416(b)(1)(A). 
(C)Develop student technology literacy and other skills necessary for 21st century learning and success. 
(D)On-going use of formative assessments and other timely data sources and data systems to more effectively identify individual student learning needs and guide personalized instruction and learning and appropriate interventions that address those personalized student learning needs. 
(E)Engagement of agency and school leaders, as well as classroom educators. 
(F)Are either research-based, innovative, or both, such that research-based systemic reforms are based on a review of the best available research evidence, and innovative systemic reforms are based on development and use of new reforms, programs, practices and technologies. 
(2)An assurance that the applicant will use at least 25 percent of funds to implement a program of professional development pursuant to section 2416(b)(1)(A). 
(3)A description of how the applicant will evaluate the impact of one or more programs or activities authorized under this part in meeting one or more of the purposes and goals of this part. 
(c)Formula grants for improving teaching and learning through technologyIn addition to components included in subsection (a), eligible local educational agencies or consortiums of local educational agencies that submit an application for a grant under section 2412(a)(3)(A) shall submit to the State educational agency an application containing the following: 
(1)An assurance that the applicant will use at least 40 percent of funds for professional development pursuant to section 2416(b)(1)(A) and for technology tools, applications, and other resources related specifically to such professional development activities. 
(2)A description of how the applicant will implement a program of professional development as required under paragraph (1). 
(3)A description of how the local educational agency will employ technology tools, applications, and other resources in professional development and to improve student learning and achievement in the areas of priority identified by the local educational agency pursuant to paragraph (4). 
(4)A description of the priority areas upon which the local educational agency will focus its grant funds under this part, such that such priority areas shall be identified from among the core content areas, grade levels and student subgroup populations in which the most number of students are not proficient. 
(d)Combined applicationsAn eligible local educational agency that submits an application to the State educational agency for funds awarded under section 2412(a)(3)(B) may, upon notice to the State educational agency, submit a single application that will also be considered by the State educational agency as an application for funds awarded under section 2412(a)(3)(A), if the application addresses each application requirement. 
(e)Consortium applicationsFor any fiscal year, a local educational agency applying for financial assistance described in section 2412(a)(3) may apply as part of a consortium in which more than one local educational agencies jointly submits a grant application under this part. 
2416.Local activities 
(a)Competitive grants for systemic school reform through technology integrationFrom funds made available to a local educational agency under section 2412(a)(3)(B), the local educational agency— 
(1)shall use at least 5 percent of funds to evaluate the impact of one or more programs or activities carried out under this grant in meeting one or more of the purposes and goals of this part as approved by the State educational agency as part of the local application as described under section 2415(b)(4); 
(2)shall use the remaining funds to implement a plan for systemic school reform pursuant to section 2415(b)(1), including— 
(A)using at least 25 percent of funds to improve teacher quality and skills through support for— 
(i)professional development activities described in subsection (b)(1)(A); and 
(ii)the acquisition and implementation of technology tools, applications and other resources to be employed in the professional development activities described in paragraphs (i); 
(B)acquiring and effectively implementing technology tools, applications and other resources in conjunction with enhancing or redesigning the curriculum or instruction in order to— 
(i)increase student learning opportunity or access, student engagement in learning, or student attendance or graduation rates; 
(ii)improve student achievement in one or more of the core academic subject areas; and 
(iii)improve student technology literacy; and 
(C)acquiring and effectively implementing technology tools, applications, and other resources to— 
(i)conduct on-going formative assessment and use other timely data sources and data systems to more effectively identify individual students learning needs and guide personalized instruction, learning and appropriate interventions that address those personalized student learning needs; 
(ii)support individualized student learning, including through instructional software and digital content that supports the learning needs of each student, or through providing access to high-quality courses and instructors, including math, science and foreign language courses, often not available except through technology and online learning, especially in rural and high-poverty schools; and 
(iii)such other activities as appropriate consistent with the goals and purposes of research-based and innovative systemic school reform, including to increase parental involvement through improved communication with teachers and access to student assignments and grades. 
(b)Formula grants for improving teaching and learning through technologyFrom funds made available to a local educational agency under section 2412(a)(3)(A), the local educational agency shall carry out activities to improve student learning, technology literacy, and achievement in the area of priority identified by the State under section 2413(b)(1), including the following: 
(1)Use of at least 40 percent of such funds for professional development to improve teacher quality and skills through support for— 
(A)training of teachers, paraprofessionals, library and media personnel, and administrators that— 
(i)shall include the development, acquisition or delivery of — 
(I)training that is on-going, sustainable, timely, and directly related to current teaching content areas; 
(II)training in strategies and pedagogy in the core curriculum areas that involve use of technology and curriculum redesign as key components of changing teaching and learning and improving student achievement; 
(III)training in the use of technology to ensure every educator is technologically literate, including possessing the knowledge and skills to use technology across the curriculum, to use technology and curriculum redesign as key components of innovating teaching and learning and improving student achievement, to use technology for data analysis to enable individualized instruction, and to use technology to improve student technology literacy; and 
(IV)training that includes on-going communication and follow-up with instructors, facilitators, and peers; and 
(ii)may include— 
(I)use of instructional technology specialists, mentors or coaches to work directly with teachers, including through the preparing of one or more teachers as technology leaders or master teachers who are provided with the means to serve as experts and train other teachers in the effective use of technology; and 
(II)use of technology such as distance learning and online virtual educator-to-educator peer communities as a means for delivering professional development; and 
(B)the acquisition and implementation of technology tools, applications, and other resources to be employed in the professional development activities described in subparagraph (A). 
(2)Use of the remaining funds to acquire or implement technology tools, applications and other resources to improve student learning, technology literacy and achievement in the areas of priority identified by the local educational agency, including one or more of the following: 
(A)Conducting on-going formative assessment and using other timely data sources and data systems to more effectively identify individual students learning needs and guide personalized instruction, learning and appropriate interventions that address those personalized student learning needs. 
(B)Supporting individualized student learning, including through instructional software and digital content that supports the learning needs of each student, or through providing access to high-quality courses and instructors including math, science and foreign language courses. 
(C)Increasing parental involvement through improved communication with teachers and access to student assignments and grades. 
(D)Enhancing accountability, instruction and data-driven decision making through data systems that allow for management, analysis and disaggregating of student, teacher and school data. 
(E)Such other activities as appropriate consistent with the goals and purposes of this part. 
(c)Multiple grantsLocal educational agencies receiving grant awards under section 2412(a)(3)(A) and section 2412(a)(3)(B) may use all such funds for activities authorized under subsection (a). 
2National activities 
2421.National activitiesFrom the amount made available to carry out national activities under section 2403(b)(1), the Secretary shall carry out the following activities: 
(1)National studyThe Secretary shall annually conduct a national study on student technology literacy to determine the extent to which students have gained technology literacy, as defined in section 2402 by the end of the 8th grade. In conducting the study, the Secretary shall— 
(A)consult first with experts and stakeholders, including educators and education leaders, education technology experts from education and industry, and the business and higher education communities seeking high school graduates with these skills; and 
(B)employ a random stratified sample methodology of student technology literacy performance using an existing assessment instrument. 
(2)National Education Technology PlanThe Secretary shall update at least once every five years the National Education Technology Plan to promote understanding and awareness of the role of technology and e-learning in meeting the Nation’s education goals and needs. 
(3)Other National ActivitiesFrom the remaining funds, the Secretary shall carry out one or more of the following activities: 
(A)Supporting efforts to increase student technology literacy as defined in section 2402. 
(B)Supporting and disseminating research to examine and identify the conditions and practices that support the effective use of technology in education to improve teaching, learning, teacher quality, student achievement, student technology literacy, and the efficiency and productivity of the education enterprise. 
(C)Supporting efforts to increase the capacity of State and local education officials to budget for technology acquisition and implementation, including taking into account the long-term costs, how technology investments could increase effectiveness and efficiencies that ultimately save other educational costs or provide improved outcomes, and how spending for technology in education should be considered in a comprehensive cost-benefit analysis and not simply as a supplemental expense. 
(D)Supporting staff at the Department of Education and other Federal agencies in their understanding of education technology, its role in Federal education programs, and how Federal grantees can be supported in integrating education technologies into their programs as appropriate. 
(E)Convening stakeholders in an effort to outline and support a national research and development agenda aimed at supporting public-private partnerships to leverage evolving technologies to meet evolving educational needs. 
(F)Convening practitioners and leaders from local and State education, business and industry, higher education, and other stakeholder communities to carry out the activities described in this paragraph, including convening an annual forum on classroom technology best practices, and to otherwise address challenges and opportunities in the use of technology to improve teaching, learning, teacher quality, student achievement, student technology literacy, the efficiency and productivity of the education enterprise and to otherwise support school innovation and the Nation’s competitiveness. . 
 
